                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

           Leila Nasser Asr,            )            JUDGMENT IN CASE
                                        )
              Plaintiff(s),             )          3:20-cv-00139-MOC-DCK
                                        )
                  vs.                   )
                                        )
  Charles G. Monnett III & Associates   )
          Charles G. Monnett,
             Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 29, 2020 Order.

                                               October 29, 2020




     Case 3:20-cv-00139-MOC-DCK Document 23 Filed 10/29/20 Page 1 of 1
